07-02-0212-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL D

                                   MAY 13, 2002
                          ______________________________

                           IN RE JOHANSON LEE WATSON,

                                                Relator
                        _________________________________

                              ORIGINAL PROCEEDING
                         _______________________________

Before BOYD, C.J., QUINN and REAVIS, J.J.

       Johanson Lee Watson petitions the court for a writ of mandamus asking that we

either correct, reverse, or vacate the judgment of conviction allegedly entered in cause

number 9480, Wilbarger County, Texas or dismiss said cause. Furthermore, he believes

himself entitled to same because the trial court “never found [him] guilty of the indictment

9480, in open court . . . .” We deny the petition.

       Mandamus issues to correct error when there is no adequate remedy by law. In re

Nolo Press/Folk Law Inc., 991 S.W.2d 768, 776 (Tex. 1999). Given that he questions the

legitimacy of his final felony conviction, the statutory remedy of habeas corpus is an

avenue available to him. See TEX . CODE CRIM . PROC . ANN . art. 11.07 (Vernon 2002)

(discussing that remedy). Indeed, the document he filed with us indicates that such a
proceeding was filed and apparently pends for disposition.1 Having a legal remedy

available to him, Watson has not satisfied the prerequisites for obtaining a writ of

mandamus. Accordingly, the writ is denied. See Ater v. Eighth Court of Appeals, 802
S.W.2d 241, 243 (Tex. Crim. App. 1991) (holding that since the applicant’s attempt to

vacate his felony conviction could be reviewed through an habeas proceeding initiated

under art. 11.07 of the Code of Criminal Procedure, mandamus could not issue).



                                                                          Brian Quinn
                                                                             Justice


Do not publish.




        1
        W atson does no t discuss the status of the habeas proc eed ing he initiated in W ilbarge r Co unty
encompassing the very same issue brought to us. Nor does he ask us to direct the trial court to act in any
manner, assuming that proceeding is pending.

                                                    2